Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 1 of 10




                     EXHIBIT 10
                            Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 2 of 10




             Differences Between ‘606 Patent, Claim 1 and Allegedly Representative Claims Analyzed in NDCA by Judge Koh
The following table provides a comparison of claim 1 of U.S. Patent 10,218,606 (“the ’606 Patent”) against six allegedly representative claims
analyzed by Judge Koh in Voip-Pal.Com, Inc. v. Apple Inc., 375 F. Supp. 3d 1110 (N.D. Cal. 2019)) and 411 F. Supp. 3d 926 (N.D. Cal. 2019)):
        A.      ’606 Patent, Claim 1 vs. ’815 Patent, Claim 1      (see 375 F. Supp. 3d 1110 (N.D. Cal. 2019) at pp.6-7)
        B.      ’606 Patent, Claim 1 vs. ’005 Patent, Claim 74 (see 375 F. Supp. 3d 1110 (N.D. Cal. 2019) at pp.7-8)
        C.      ’606 Patent, Claim 1 vs. ’002 Patent, Claim 1      (see 411 F. Supp. 3d 926 (N.D. Cal. 2019) at pp.19-23)
        D.      ’606 Patent, Claim 1 vs. ’002 Patent, Claim 26 (see 411 F. Supp. 3d 926 (N.D. Cal. 2019) at pp.27-29)
        E.      ’606 Patent, Claim 1 vs. ’549 Patent, Claim 9      (see 411 F. Supp. 3d 926 (N.D. Cal. 2019) at pp.23-27)
        F.      ’606 Patent, Claim 1 vs. ’762 Patent, Claim 21 (see 411 F. Supp. 3d 926 (N.D. Cal. 2019) at pp.29-31)
N.B.:   Red represents elements in the ’606 patent claims that are not present in the allegedly representative claims.
        Yellow represent elements in the allegedly representative claims that are not present in the ’606 patent claims.
        Claim elements which do not appear to correspond to anything in the claim being compared are labeled as “[n/a]” (“not applicable”).


 A. U.S. Patent 10,218,606, Claim 1                                             A. Comparison with Allegedly Representative Claim 1 of U.S.
 (see ’606 Patent at 37:30-38:4)                                                Patent 8,542,815 (“the ’815 Patent”) (see ’815 Patent at 36:14-38)

 1. A method for routing communications in a packet switched                    1. A process for operating a call routing controller to facilitate
 communication system between a first participant device associated             communication between callers and callees in a system comprising a
 with a first participant and a second participant device associated with       plurality of nodes with which callers and callees are associated, the
 a second participant, the first and second participant devices being           process comprising:
 associated with first and second network elements of the
 communication system, respectively, the method comprising:

 receiving, by at least one processor, a second participant identifier          in response to initiation of a call by a calling subscriber, receiving a
 associated with the second participant device, in response to initiation       caller identifier and a callee identifier;
 of a communication from the first participant device to the second



                                                                            1
                            Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 3 of 10




participant device, the first participant device being associated with a
first participant identifier;

causing the at least one processor to access at least one memory                locating a caller dialing profile comprising a username associated with
storing a first participant profile identifying at least one first              the caller and a plurality of calling attributes associated with the caller;
participant attribute;

processing the second participant identifier and the at least one first         determining a match when at least one of said calling attributes
participant attribute, using the at least one processor, to produce a new       matches a portion of said callee identifier;
second participant identifier based on at least one match between the
second participant identifier and the at least one first participant
attribute;

processing the new second participant identifier, using the at least one        classifying the call as a public network call when said match meets
processor, to determine whether the second network element is the               public network classification criteria and classifying the call as a
same as the first network element;                                              private network call when said match meets private network
                                                                                classification criteria;

when the second network element is determined to be the same as the             when the call is classified as a private network call, producing a
first network element, producing a routing message identifying a first          private network routing message for receipt by a call controller, said
network address associated with the first network element, using the at         private network routing message identifying an address, on the private
least one processor; and                                                        network, associated with the callee;

when the second network element is determined not to be the same as             when the call is classified as a public network call, producing a public
the first network element, producing a routing message identifying a            network routing message for receipt by the call controller, said public
second network address associated with the second network element,              network routing message identifying a gateway to the public network.
using the at least one processor;

wherein the packet switched communication system attempts to                    [n/a]
establish the communication from the first participant device to the
second participant device based on at least one network address
identified in the routing message.

B. U.S. Patent 10,218,606, Claim 1                                              B. Comparison with Allegedly Representative Claim 74 of U.S.
(see ’606 Patent at 37:30-38:4)                                                 Patent 9,179,005 (“the ’005 Patent”) (see ’005 Patent at 43:41-65)




                                                                            2
                           Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 4 of 10




1. A method for routing communications in a packet switched                     74. A method of routing communications in a packet switched
communication system between a first participant device associated              network in which a first participant identifier is associated with a first
with a first participant and a second participant device associated with        participant and a second participant identifier is associated with a
a second participant, the first and second participant devices being            second participant in a communication, the method comprising:
associated with first and second network elements of the
communication system, respectively, the method comprising:

receiving, by at least one processor, a second participant identifier           after the first participant has accessed the packet switched network to
associated with the second participant device, in response to initiation        initiate the communication,
of a communication from the first participant device to the second
participant device, the first participant device being associated with a
first participant identifier;

causing the at least one processor to access at least one memory                using the first participant identifier to locate a first participant profile
storing a first participant profile identifying at least one first              comprising a plurality of attributes associated with the first participant;
participant attribute;

processing the second participant identifier and the at least one first         [n/a]
participant attribute, using the at least one processor, to produce a new
second participant identifier based on at least one match between the
second participant identifier and the at least one first participant
attribute;

processing the new second participant identifier, using the at least one        [n/a]
processor, to determine whether the second network element is the
same as the first network element;

when the second network element is determined to be the same as the             when at least one of the first participant attributes and at least a portion
first network element, producing a routing message identifying a first          of the second participant identifier meet a first network classification
network address associated with the first network element, using the at         criterion, producing a first network routing message identifying an
least one processor; and                                                        address in a first portion of the packet switched network, the address
                                                                                being associated with the second participant, the first portion being
                                                                                controlled by an entity; and

when the second network element is determined not to be the same as             when at least one of the first participant attributes and at least a portion
the first network element, producing a routing message identifying a            of the second participant identifier meet a second network



                                                                            3
                           Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 5 of 10




second network address associated with the second network element,              classification criterion, producing a second network routing message
using the at least one processor;                                               for receipt by the controller, the second network routing message
                                                                                identifying an address in a second portion of the packet switched
                                                                                network, the second portion not controlled by the entity.

wherein the packet switched communication system attempts to                    [n/a]
establish the communication from the first participant device to the
second participant device based on at least one network address
identified in the routing message.

C. U.S. Patent 10,218,606, Claim 1                                              C. Comparison with Allegedly Representative Claim 1 of U.S.
(see ’606 Patent at 37:30-38:4)                                                 Patent 9,826,002 (“the ’002 Patent”) (see ‘002 Patent at 37:30-
                                                                                38:2)
1. A method for routing communications in a packet switched                     1. A method of routing a communication in a communication network
communication system between a first participant device associated              system between an Internet-connected first participant device
with a first participant and a second participant device associated with        associated with a first participant and a second participant device
a second participant, the first and second participant devices being            associated with a second participant, the method comprising:
associated with first and second network elements of the
communication system, respectively, the method comprising:

receiving, by at least one processor, a second participant identifier           in response to initiation of the communication by the first participant
associated with the second participant device, in response to initiation        device, receiving, by a controller comprising at least one processor,
of a communication from the first participant device to the second              over an Internet protocol (IP) network a first participant identifier and
participant device, the first participant device being associated with a        a second participant identifier, the second participant identifier being
first participant identifier;                                                   associated with the second participant device;

causing the at least one processor to access at least one memory                causing the at least one processor to access a database comprising user
storing a first participant profile identifying at least one first              profiles, using the first participant identifier, each user profile
participant attribute;                                                          associating a respective plurality of attributes with a respective user, to
                                                                                locate a plurality of first participant attributes;

processing the second participant identifier and the at least one first         processing the second participant identifier, using the at least one
participant attribute, using the at least one processor, to produce a new       processor, based on at least one of the plurality of first participant
second participant identifier based on at least one match between the           attributes obtained from a user profile for the first participant, to
second participant identifier and the at least one first participant            produce a new second participant identifier;
attribute;



                                                                            4
                           Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 6 of 10




processing the new second participant identifier, using the at least one       classifying the communication, based on the new second participant
processor, to determine whether the second network element is the              identifier, as a system communication or an external network
same as the first network element;                                             communication, using the at least one processor;

when the second network element is determined to be the same as the            when the communication is classified as a system communication,
first network element, producing a routing message identifying a first         producing a system routing message identifying an Internet address
network address associated with the first network element, using the at        associated with the second participant device, using the at least one
least one processor; and                                                       processor, wherein the system routing message causes the
                                                                               communication to be established to the second participant device; and

when the second network element is determined not to be the same as            when the communication is classified as an external network
the first network element, producing a routing message identifying a           communication, producing an external network routing message
second network address associated with the second network element,             identifying an Internet address associated with a gateway to an
using the at least one processor;                                              external network, using the at least one processor, wherein the external
                                                                               network routing message causes the communication to the second
                                                                               participant device to be established using the gateway to the external
                                                                               network.

wherein the packet switched communication system attempts to
establish the communication from the first participant device to the           [see above]
second participant device based on at least one network address
identified in the routing message.

D. U.S. Patent 10,218,606, Claim 1                                             D. Comparison with Allegedly Representative Claim 26 of U.S.
(see ’606 Patent at 37:30-38:4)                                                Patent 9,826,002 (see ’002 Patent at 42:32-38)


[see above for recital of all the elements in Claim 1]                         26. The method of claim 1, further comprising:

[n/a]                                                                          accessing the database to locate communication blocking information
                                                                               associated with the second participant, using the at least one processor;
                                                                               and

[n/a]                                                                          blocking the communication when the communication blocking
                                                                               information identifies the first participant identifier.


                                                                           5
                           Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 7 of 10




E. U.S. Patent 10,218,606, Claim 1                                              E. Comparison with Allegedly Representative Claim 9 of U.S.
(see ’606 Patent at 37:30-38:4)                                                 Patent 9,948,549 (“the ’549 Patent”) (see ’549 Patent at 38:48-59)

                                                                                [N.B.: Claim 9 of the ’549 Patent incorporates Claim 1 by reference]

1. A method for routing communications in a packet switched                     1. A method of routing a communication in a communication system
communication system between a first participant device associated              between an Internet-connected first participant device associated with
with a first participant and a second participant device associated with        a first participant and a second participant device associated with a
a second participant, the first and second participant devices being            second participant, the method comprising:
associated with first and second network elements of the
communication system, respectively, the method comprising:

receiving, by at least one processor, a second participant identifier           receiving, by the at least one processor, a second participant identifier
associated with the second participant device, in response to initiation        inputted by the first participant using the first participant device to
of a communication from the first participant device to the second              initiate a communication, the second participant identifier being
participant device, the first participant device being associated with a        associated with the second participant device;
first participant identifier;

causing the at least one processor to access at least one memory                causing at least one processor to access at least one memory storing a
storing a first participant profile identifying at least one first              first participant profile identifying at least one first participant
participant attribute;                                                          attribute;

                                                                                [N.B.: This claim element is recited before the preceding claim
                                                                                element in the ’549 Patent; it has been reordered here to facilitate
                                                                                comparison]

processing the second participant identifier and the at least one first         processing the second participant identifier, based on the at least one
participant attribute, using the at least one processor, to produce a new       first participant attribute obtained from the first participant profile, to
second participant identifier based on at least one match between the           produce a new second participant identifier;
second participant identifier and the at least one first participant
attribute;




                                                                            6
                           Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 8 of 10




processing the new second participant identifier, using the at least one       classifying the communication as a system communication or an
processor, to determine whether the second network element is the              external network communication;
same as the first network element;

when the second network element is determined to be the same as the            when the communication is classified as a system communication,
first network element, producing a routing message identifying a first         producing a system routing message, based on the new second
network address associated with the first network element, using the at        participant identifier, that identifies an Internet Protocol (IP) address
least one processor; and                                                       of a network element through which the communication is to be routed
                                                                               thereby causing the communication to be established to the second
                                                                               participant device; and

when the second network element is determined not to be the same as            when the communication is classified as an external network
the first network element, producing a routing message identifying a           communication, producing an external network routing message,
second network address associated with the second network element,             based on the new second participant identifier, that identifies an
using the at least one processor;                                              address associated with a gateway to an external network thereby
                                                                               causing the communication to the second participant device to be
                                                                               established by use of the gateway to the external network.

wherein the packet switched communication system attempts to
establish the communication from the first participant device to the           [see above]
second participant device based on at least one network address
identified in the routing message.

                                                                               8. The method of claim 1, wherein classifying the communication
[n/a]                                                                          comprises causing the at least one processor to:

                                                                               determine whether a profile associated with the new second participant
                                                                               identifier exists in a database, and when a profile associated with the
                                                                               new second participant identifier does not exist in the database,
                                                                               classify the communication as an external network communication.

                                                                               9. The method of claim 8, wherein, when a profile associated with the
[n/a]                                                                          new second participant identifier exists in the database, causing the at
                                                                               least one processor to classify the communication as a system
                                                                               communication.




                                                                           7
                           Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 9 of 10




F. U.S. Patent 10,218,606, Claim 1                                              F. Comparison with Allegedly Representative Claim 21 of U.S.
(see ’606 Patent at 37:30-38:4)                                                 Patent 9,537,762 (“the ’762 Patent”) (see id. at 39:41-40:14)

1. A method for routing communications in a packet switched                     21. A method of routing communications in a system in which a first
communication system between a first participant device associated              participant identifier is associated with a first participant registered
with a first participant and a second participant device associated with        with the system and wherein a second participant identifier is
a second participant, the first and second participant devices being            associated with a second participant, the first participant being
associated with first and second network elements of the                        associated with a first participant device operable to establish a
communication system, respectively, the method comprising:                      communication using the system to a second participant device
                                                                                associated with the second participant, the system comprising at least
                                                                                one processor operably configured to execute program code stored on
                                                                                at least one memory, the method comprising:

receiving, by at least one processor, a second participant identifier           in response to the first participant device initiating the communication
associated with the second participant device, in response to initiation        to the second participant device, receiving the first participant
of a communication from the first participant device to the second              identifier and the second participant identifier from the first participant
participant device, the first participant device being associated with a        device;
first participant identifier;

causing the at least one processor to access at least one memory                using the first participant identifier to locate, via the at least one
storing a first participant profile identifying at least one first              processor, a first participant profile from among a plurality of
participant attribute;                                                          participant profiles that are stored in a database, the first participant
                                                                                profile comprising one or more attributes associated with the first
                                                                                participant;

processing the second participant identifier and the at least one first         determining a match when at least one of said calling attributes
participant attribute, using the at least one processor, to produce a new       matches a portion of said callee identifier;
second participant identifier based on at least one match between the
second participant identifier and the at least one first participant
attribute;

processing the new second participant identifier, using the at least one        [n/a]
processor, to determine whether the second network element is the
same as the first network element;




                                                                            8
                          Case 6:20-cv-00269-ADA Document 25-11 Filed 07/31/20 Page 10 of 10




when the second network element is determined to be the same as the           when at least one of the one or more attributes and at least a portion of
first network element, producing a routing message identifying a first        the second participant identifier meet a first network classification
network address associated with the first network element, using the at       criterion, producing, via the at least one processor, a first network
least one processor; and                                                      routing message, the first network routing message identifying an
                                                                              address in the system, the address being associated with the second
                                                                              participant device;

when the second network element is determined not to be the same as           when at least one of the one or more attributes and at least a portion of
the first network element, producing a routing message identifying a          the second participant identifier meet a second network classification
second network address associated with the second network element,            criterion, producing, via the at least one processor, a second network
using the at least one processor;                                             routing message, the second network routing message identifying an
                                                                              address associated with a gateway to a network external to the system,
                                                                              wherein the second network classification criterion is met if the second
                                                                              participant is not registered with the system; and
wherein the packet switched communication system attempts to
establish the communication from the first participant device to the
second participant device based on at least one network address
identified in the routing message.

                                                                              when at least one of the one or more attributes meets a third network
                                                                              classification criterion, producing, via the at least one processor, an
                                                                              error message and causing prevention of the communication from
                                                                              being established.




                                                                          9
